UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) ýQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 29, 2007 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-12054 WASHINGTON GROUP INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0565601 (IRS Employer Identification No.) 720 Park Boulevard, Boise, Idaho (Address of principal executive offices) 83712 (zip code) (208) 386-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: ýYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act. (Check one): ýLarge accelerated fileroAccelerated fileroNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): oYesýNo Number of shares of common stock outstanding at July 27, 2007:29,297,592 TABLE OF CONTENTS PAGE Note Regarding Forward-Looking Information i PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Income for the Three and Six Months Ended June 29, 2007 and June 30, 2006 I-1 Condensed Consolidated Balance Sheets at June 29, 2007 and December 29, 2006 I-2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 29, 2007 and June 30, 2006 I-4 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 29, 2007 and June 30, 2006 I-5 Notes to Condensed Consolidated Financial Statements I-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations I-20 Item 3. Quantitative and Qualitative Disclosures about Market Risk I-38 Item 4. Controls and Procedures I-38 PART II. OTHER INFORMATION Item 1. Legal Proceedings II-1 Item 1A. Risk Factors II-2 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds II-3 Item 3. Defaults upon Senior Securities II-3 Item 4. Submission of Matters to a Vote of Security Holders II-3 Item 5. Other Information II-4 Item 6. Exhibits II-4 SIGNATURES NOTE REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. You can identify forward-looking statements by the use of terminology such as “may,” “will,” “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend,” “plan,” “could,” “should,” “potential” or “continue,” or the negative or other variations thereof, as well as other statements regarding matters that are not historical fact. These forward-looking statements include, among others, statements concerning: · Our business strategy and competitive advantages; · Our expectations as to potential revenue from designated markets or customers; · Our expectations as to operating results, cash flows, return on invested capital and net income; · Our expectations as to new work and backlog; · The markets for our services and products; and · Our anticipated contractual obligations, capital expenditures and funding requirements. Forward-looking statements are only predictions. The forward-looking statements in this report are subject to risks and uncertainties, including, among others, the risks and uncertainties identified in this report and other operational, business, industry, market, legal and regulatory developments, which could cause actual events or results to differ materially from those expressed or implied by the forward-looking statements. Important factors that could prevent us from achieving the expectations expressed include, but are not limited to, our failure to: · Manage and avoid delays or cost overruns on existing and future contracts; · Maintain relationships with key customers, partners and suppliers; · Successfully bid for, and enter into, new contracts on satisfactory terms; · Successfully manage and negotiate change orders and claims with respect to existing and future contracts; · Manage and maintain our operations and financial performance and the operations and financial performance of our current and future operating subsidiaries and joint ventures; · Respond effectively to regulatory, legislative and judicial developments, including any legal or regulatory proceedings, affecting our existing contracts, including contracts concerning environmental remediation and restoration; · Obtain and maintain any required governmental authorizations, franchises and permits, all in a timely manner, at reasonable costs and on satisfactory terms and conditions; · Satisfy the restrictive covenants imposed by our revolving credit facility and surety arrangements; · Maintain access to sufficient working capital through our existing revolving credit facility or otherwise; and · Maintain access to sufficient bonding capacity. i Some other factors that may affect our businesses, financial position or results of operations include: · Accidents and conditions, including industrial accidents, labor disputes, geological conditions, environmental hazards, weather and other natural phenomena; · Special risks of international operations, including uncertain political and economic environments, acts of terrorism or war, potential incompatibilities with foreign joint venture partners, foreign currency fluctuations, civil disturbances and labor issues; · Special risks of contracts with the government, including the failure of applicable governing authorities to take necessary actions to secure or maintain funding for particular projects with us, the unilateral termination of contracts by the government and reimbursement obligations to the government for funds previously received; · The outcome of legal proceedings; · Maintenance of government-compliant cost systems; and · The economic well-being of our private and public customer base and its ability and intentions to invest capital in engineering and construction activities. For a description of additional risk factors that may affect our businesses, financial position or results of operations, see “Risk Factors” in Part II, Item 1A of this Quarterly Report on Form 10-Q and “Business – Risk Factors” in Part I, Item 1A of our Annual Report on Form 10-K for the fiscal year ended December 29, 2006 (“2006 Annual Report”). ii PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Six Months Ended (In thousands, except per share data) June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Revenue $ 951,877 $ 890,057 $ 1,789,253 $ 1,718,399 Cost of revenue (906,551 ) (824,704 ) (1,711,220 ) (1,618,003 ) Gross profit 45,326 65,353 78,033 100,396 Equity in income of unconsolidated affiliates 3,506 3,625 12,934 16,816 General and administrative expenses (18,303 ) (20,246 ) (37,698 ) (35,007 ) Operating income 30,529 48,732 53,269 82,205 Interest income 1,800 2,465 4,767 5,138 Interest expense (1,447 ) (1,752 ) (2,981 ) (3,684 ) URS merger related costs (6,650 ) ─ (6,650 ) ─ Other income (expense), net (47 ) 485 (410 ) 103 Income before income taxes and minorityinterests 24,185 49,930 47,995 83,762 Income tax expense (12,400 ) (20,196 ) (21,462 ) (33,696 ) Minority interests in income of consolidated entities, net of tax (1,103 ) (1,034 ) (2,802 ) (2,406 ) Net income $ 10,682 $ 28,700 $ 23,731 $ 47,660 Net income per share: Basic $ 0.37 $ 1.00 $ 0.83 $ 1.67 Diluted 0.35 0.94 0.77 1.55 Shares used to compute net income per share: Basic 28,859 28,773 28,742 28,575 Diluted 30,930 30,563 30,740 30,667 The accompanying notes are an integral part of the condensed consolidated financial statements. I-1 CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) June 29, 2007 December 29, 2006 ASSETS Current assets Cash and cash equivalents $ 136,490 $ 232,096 Restricted cash 63,792 65,475 Accounts receivable, including retentions of $16,168 and $16,443, respectively 287,436 358,957 Unbilled receivables 345,244 268,829 Investments in and advances to construction joint ventures 59,876 44,333 Deferred income taxes 93,189 106,681 Other 46,941 48,789 Total current assets 1,032,968 1,125,160 Investments and other assets Investments in unconsolidated affiliates 117,875 113,953 Goodwill 97,076 97,076 Deferred income taxes 237,328 227,901 Other assets 36,302 38,005 Total investments and other assets 488,581 476,935 Property and equipment Construction and mining equipment 234,373 162,776 Other equipment and fixtures 57,810 50,642 Buildings and improvements 10,892 12,781 Land and improvements 584 584 Total property and equipment 303,659 226,783 Less accumulated depreciation (100,030 ) (96,554 ) Property and equipment, net 203,629 130,229 Total assets $ 1,725,178 $ 1,732,324 The accompanying notes are an integral part of the condensed consolidated financial statements. I-2 CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (UNAUDITED) (In thousands, except per share data) June 29, 2007 December 29, 2006 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and subcontracts payable, including retentions of $26,453 and $26,423, respectively $ 299,778 $ 335,045 Billings in excess of cost and estimated earnings on uncompleted contracts 132,520 152,109 Accrued salaries, wages and benefits, including compensated absences of $61,642 and $53,695, respectively 183,922 192,307 Other accrued liabilities 38,068 38,563 Total current liabilities 654,288 718,024 Non-current liabilities Self-insurance reserves 74,249 68,392 Pension and post-retirement benefit obligations 86,259 87,449 Other non-current liabilities 51,825 50,263 Total non-current liabilities 212,333 206,104 Contingencies and commitments (Note 8) Minority interests 11,629 9,947 Stockholders’ equity Preferred stock, par value $.01 per share, 10,000 shares authorized ─ ─ Common stock, par value $.01 per share, 100,000 shares authorized; 30,442 and 30,001 shares issued, respectively 304 300 Capital in excess of par value 685,024 661,278 Retained earnings 207,223 183,492 Treasury stock, 1,163 and 1,159 shares, respectively, at cost (67,474 ) (67,251 ) Accumulated other comprehensive income 21,851 20,430 Total stockholders’ equity 846,928 798,249 Total liabilities and stockholders’ equity $ 1,725,178 $ 1,732,324 The accompanying notes are an integral part of the condensed consolidated financial statements. I-3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended (In thousands) June 29, 2007 June 30, 2006 Operating activities Net income $ 23,731 $ 47,660 Adjustments to reconcile net income to net cash provided (used) by operating activities: Cash paid for reorganization items (1,253 ) (995 ) Depreciation of property and equipment 18,862 14,205 Amortization of intangible assets 2,185 8,830 Amortization of deferred financing fees 457 1,103 Non-cash income tax expense 19,197 30,168 Minority interests in income of consolidated subsidiaries, net of tax 2,803 2,406 Equity in income of unconsolidated affiliates, less dividends received (530 ) (8,729 ) Gain on sale of assets, net (5,350 ) (800 ) Stock-based compensation expense 8,225 5,966 Excess tax benefits from exercise of stock options (2,965 ) (4,140 ) Changes in operating assets, liabilities and other (84,678 ) (70,690 ) Net cash provided (used) by operating activities (19,316 ) 24,984 Investing activities Property and equipment additions (101,992 ) (25,373 ) Property and equipment disposals 14,270 2,541 Change in restricted cash 1,683 4,242 Business acquisition, net of cash acquired of $563 ─ (6,103 ) Contributions and advances to unconsolidated affiliates (245 ) (648 ) Net cash used by investing activities (86,284 ) (25,341 ) Financing activities Proceeds from exercise of stock options and warrants 9,944 83,047 Excess tax benefit from exercise of stock options 2,965 4,140 Purchase of warrants and treasury stock ─ (76,480 ) Distributions to minority interests, net (2,915 ) (2,543 ) Payoff of loan assumed in business acquisition ─ (1,668 ) Net cash provided by financing activities 9,994 6,496 Increase (decrease) in cash and cash equivalents (95,606 ) 6,139 Cash and cash equivalents at beginning of period 232,096 237,706 Cash and cash equivalents at end of period $ 136,490 $ 243,845 The accompanying notes are an integral part of the condensed consolidated financial statements. I-4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended (In thousands) June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Net income $ 10,682 $ 28,700 $ 23,731 $ 47,660 Other comprehensive income (loss), net oftax: Foreign currency translation adjustments 435 2,461 1,345 4,064 Other 61 (101 ) 76 59 Other comprehensive income, net of tax 496 2,360 1,421 4,123 Comprehensive income $ 11,178 $ 31,060 $ 25,152 $ 51,783 The accompanying notes are an integral part of the condensed consolidated financial statements. I-5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The terms “we,” “us” and “our” as used in this quarterly report refer to Washington Group International, Inc. (“Washington Group International”) and its consolidated subsidiaries unless otherwise indicated. 1.DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Business We are an international provider of a broad range of design, engineering, construction, construction management, facilities and operations management, environmental remediation and mining services to diverse public and private sector customers, including (i) engineering, construction and operations and maintenance services in nuclear and fossil power markets; (ii) engineering, construction, construction management and operations and maintenance services for the highway and bridge, airport and seaport, dam, tunnel, water resource and railway markets; (iii) contract mining, technical and engineering services for the metals, precious metals, coal, minerals and minerals processes markets; (iv) design, engineering, procurement, construction and construction management and operations and maintenance services for industrial companies; (v) design, engineering, construction, management and operations and closure services for weapons and chemical demilitarization programs for governmental customers; and (vi) comprehensive nuclear and other environmental and hazardous substance remediation as well as management and operations services for governmental and private-sector customers. In providing these services, we enter into two basic types of contracts: fixed-price and cost-type contracts. Fixed price contracts include lump-sum contracts providing for a fixed price for all work to be performed and fixed-unit-price contracts providing for a fixed price for each unit of work to be performed. Cost-type contracts include target-price contracts providing for an agreed upon price whereby we absorb all or a portion of cost escalations to the extent of our expected fee or profit and are reimbursed for costs which continue to escalate beyond our expected fee and share in the cost savings based on a negotiated formula and cost-type contracts providing for reimbursement of costs plus a fee. Engineering, construction management, maintenance and environmental and hazardous substance remediation contracts are typically awarded pursuant to a cost-type contract. We participate in construction joint ventures, often as sponsor and manager of projects, which are formed for the sole purpose of bidding, negotiating and completing specific projects. We participate in two incorporated mining ventures: MIBRAG mbH (“MIBRAG”), a company that operates lignite coal mines and power plants in Germany, and Westmoreland Resources, Inc. (“Westmoreland Resources”), a coal mining company in Montana. Basis of presentation The accompanying condensed consolidated financial statements and related notes are unaudited. They have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The financial statements include the accounts of Washington Group International and all of its majority-owned subsidiaries and certain majority-owned construction joint ventures. Investments in unconsolidated construction joint ventures are accounted for using the equity method in the consolidated balance sheets, with our proportionate share of revenue, cost of revenue and gross profit included in the consolidated statements of income. Investments in unconsolidated affiliates are accounted for under the equity method. Intercompany transactions and accounts have been eliminated in consolidation. The accompanying condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes contained in our 2006 Annual Report. The accompanying condensed consolidated balance sheet at December 29, 2006 and related footnote disclosures included herein have been derived from the audited consolidated balance sheet and related footnotes included in the 2006 Annual Report. I-6 In our opinion, the accompanying condensed consolidated financial statements reflect all adjustments of a recurring nature that are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented. The results of operations and cash flows for the interim periods presented are not necessarily indicative of results of operations and cash flows to be expected for the full year. Our fiscal year is the 52/53 weeks ending on the Friday closest to December 31. The preparation of our condensed consolidated financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the balance sheet dates, and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. On an ongoing basis, we review our estimates based on information that is currently available. Changes in facts and circumstances may cause us to revise estimates. Reclassification The accompanying condensed consolidated balance sheet as of December 29, 2006 reflects the reclassification of unearned compensation – restricted stock of $8.4 million to capital in excess of par to conform to the 2007 presentation. The reclassification did not impact previously reported revenue, net income, total assets, total liabilities, stockholders’ equity or cash flows. 2.PROPOSED MERGER OF WASHINGTON GROUP INTERNATIONAL WITH URS CORPORATION On May 27, 2007, Washington Group International entered into a definitive Agreement and Plan of Merger (the “Agreement”) with URS Corporation (“URS”). The Agreement provides that, upon the terms and subject to the conditions set forth in the Agreement, Washington Group International will become a wholly owned subsidiary of URS, and each outstanding share of our common stock will be converted into the right to receive 0.772 of a share of URS common stock and cash consideration of $43.80 per share. Consummation of the merger is subject to customary closing conditions and regulatory approvals, and approval by the stockholders of URS and Washington Group International. The waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 expired July 10, 2007. The merger is expected to close in the fourth quarter of fiscal year 2007 and may not be completed if any of the conditions are not satisfied or waived. Unless otherwise indicated, the discussions in this document relate to Washington Group International as a standalone entity and do not reflect the impact of the proposed merger with URS. We expect to hold a special meeting in the fourth quarter of 2007 to enable our stockholders to vote to adopt the merger agreement. Either party may terminate the Agreement if the merger is not consummated by December 27, 2007, unless the merger is extended to May 27, 2008; if the Washington Group International stockholders fail to approve the merger; if the URS stockholders fail to approve the issuance of URS common stock required to consummate the merger; if any governmental entity prohibits the merger; if the other party breaches any representation, warranty, covenant or agreement of the merger agreement; if the other party’s board of directors withdraws its approval of the merger agreement; or if the party receives an unsolicited bona fide written acquisition proposal for 50 percent or more of its consolidated assets or 50 percent or more of its voting or economic interest and is more favorable to the party and its stockholders than the aforementioned merger. If the Agreement is terminated, Washington Group International may be required in specified circumstances to pay a termination fee of $70.0 million to URS, and URS may be required in specified circumstances to pay a termination fee of $70.0 million to Washington Group International. For additional information regarding the merger, please refer to the Schedule 14A, amended, which contains the joint proxy statement/prospectus and Agreement filed by Washington Group International and URS on July 17, 2007 in connection with the merger. As of June 29, 2007, we had incurred $6.7 million of merger related expenses associated with the proposed merger with URS principally comprised of investment banking, legal and accounting fees. I-7 3.NET INCOME PER SHARE Basic net income per share is computed by dividing net income by the weighted-average number of common shares outstanding during the period. Diluted net income per share is computed similar to basic net income per share except that it reflects the potential dilution from dilutive common stock equivalents using the treasury stock method. Outstanding common stock equivalents primarily consist of options and warrants to purchase common stock and restricted shares. During the three months ended June 29, 2007 and June 30, 2006, the number of anti-dilutive outstanding options and deferred shares excluded from the computation of diluted net income per share was 359,000 and 396,000, respectively. During the six months ended June 29, 2007 and June 30, 2006, the weighted average number of anti-dilutive outstanding options and deferred shares excluded from the computation of diluted net income per share was 552,000 and 399,000, respectively. A reconciliation between weighted average shares outstanding used in calculating basic and diluted net income per share is as follows: Three Months Ended Six Months Ended (In thousands) June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Basic weighted average shares outstanding 28,859 28,773 28,742 28,575 Effect of dilutive securities: Stock options 1,846 1,654 1,768 1,722 Stock warrants ─ ─ ─ 241 Restricted shares and other 225 136 230 129 Diluted weighted average shares outstanding 30,930 30,563 30,740 30,667 4.VENTURES Construction joint ventures We participate in unconsolidated construction joint ventures that are formed to bid, negotiate and complete specific projects. The unconsolidated construction joint ventures are reflected in our condensed consolidated balance sheets as “Investments in and advances to construction joint ventures” using the equity method with our proportionate share of revenue, cost of revenue and gross profit included in our condensed consolidated statements of income. The size, scope and duration of joint-venture projects vary among periods. The tables below present the financial information of our unconsolidated construction joint ventures in which we do not hold a controlling interest but do exercise significant influence. At June 29, 2007 and December 29, 2006, certain construction joint ventures had liabilities in excess of assets due to accrued contract losses resulting in $47.9 million and $48.8 million, respectively, being included in our condensed consolidated balance sheets under the caption “Billings in excess of cost and estimated earnings on uncompleted contracts.” Combined financial position of unconsolidated construction joint ventures (In thousands) June 29, 2007 December 29, 2006 Current assets $ 265,945 $ 299,722 Property and equipment, net 1,737 7,734 Current liabilities (289,299 ) (322,414 ) Net liabilities $ (21,617 ) $ (14,958 ) I-8 Three Months Ended Six Months Ended Combined results of operations of unconsolidated construction joint ventures (In thousands) June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Revenue $ 196,451 $ 260,839 $ 427,706 $ 551,422 Cost of revenue (231,903 ) (243,470 ) (452,022 ) (536,078 ) Gross profit (loss) $ (35,452 ) $ 17,369 $ (24,316 ) $ 15,344 Three Months Ended Six Months Ended Washington Group International’s share of results ofoperations of unconsolidated construction joint ventures (In thousands) June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Revenue $ 92,397 $ 117,118 $ 203,187 $ 251,837 Cost of revenue (111,149 ) (111,689 ) (217,008 ) (246,576 ) Gross profit (loss) $ (18,752 ) $ 5,429 $ (13,821 ) $ 5,261 Beginning in 2004, contract losses have been recognized by a construction joint venture in which we have a 50 percent interest on a $395.7 million fixed-price roadway interchange and bridge project. Through June 29, 2007, we have recorded a total of $160.5 million of contract losses on this project. The losses have resulted from various developments including final design and other customer specifications, state regulatory agency requirements, material quantity and cost growth, higher subcontractor and labor costs, and impacts from schedule delays. During the three and six months ended June 29, 2007, we recorded $25.5 million of additional losses due to our customer’s decision to assert and withhold liquidated damages from payments due to the joint venture, as compared to no losses recorded during the three months ended June 30, 2006 and $6.9 million during the six months ended June 30, 2006. Pursuant to the fixed price agreement, the joint venture is liable for specified liquidated damages to the customers if certain project schedule milestones are not met.Although the joint venture has been operating pursuant to an understanding that the client would not withhold payment for liquidated damages, in June 2007 the client began to withhold payment from amounts otherwise due to the joint venture.Based on the current project completion schedule, we currently believe the client will assert and withhold liquidated damages totaling approximately $51.0 million (of which our share is $25.5 million). Claims for schedule extension have been submitted to the customers that the joint venture believes will eliminate or significantly reduce liabilities for liquidated damages. As of June 29, 2007, the contract is approximately 84 percent complete, measured on a cost-to-cost basis, and is scheduled to be substantially complete in late 2007. To date, only a portion of the overall cost increases have been agreed to with the customers and acknowledged with change orders. Pending change orders and claims submitted to the customers total approximately $202.7 million (of which our share is $101.4 million) and an additional $34.4 million are in process (of which our share is $17.2 million). In response to our claims, certain counterclaims have been filed against us.We believe that we will realize significant recoveries once the claim process is completed. Because we have not been able to reach agreement on the change orders and claims, recoveries will be recognized only when it is probable they will result in additional revenue and the amounts can be reliably estimated. While the entire amount of the current estimated loss has been recognized, actual results may differ from our estimates. I-9 Unconsolidated affiliates At June 29, 2007 and December 29, 2006, we held ownership interests in unconsolidated affiliates that are accounted for under the equity method, the most significant of which are two incorporated mining ventures: MIBRAG (50 percent) and Westmoreland Resources (20 percent). We provide consulting services to MIBRAG and, through March 30, 2007, we provided contract mining services to Westmoreland Resources. Effective March 30, 2007, we agreed with Westmoreland Resources to conclude our contract mining services agreement, which provided for compensation to us in lieu of future services and the transfer of certain mining equipment, inventory, and reclamation liabilities to Westmoreland Resources. The transaction generated $14.0 million of cash and a net gain of $6.1 million, of which $1.0 million has been deferred because we continue to own a 20 percent interest in Westmoreland Resources. This gain more than offset the operating loss incurred on the project in the three months ended March 30, 2007 of $4.3 million. The tables below present the financial information of our unconsolidated affiliates in which we do not hold a controlling interest but do exercise significant influence. Combined financial position of unconsolidated affiliates (In thousands) June 29, 2007 December 29, 2006 Current assets $ 152,564 $ 153,581 Property and equipment, net 630,923 608,454 Other non-current assets 421,848 433,418 Current liabilities (86,542 ) (92,507 ) Long-term debt, non-recourse to parents (190,443 ) (201,684 ) Other non-current liabilities (660,678 ) (653,750 ) Net assets $ 267,672 $ 247,512 Three Months Ended Six Months Ended Combined results of operations of unconsolidated affiliates (In thousands) June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Revenue $ 150,236 $ 243,649 $ 297,490 $ 381,821 Cost of revenue (135,016 ) (231,313 ) (256,336 ) (342,244 ) Gross profit $ 15,220 $ 12,336 $ 41,154 $ 39,577 5.CREDIT FACILITY We have a Senior Secured Revolving Credit Facility (the "Credit Facility") that provides for up to $350.0 million in the aggregate of loans and other financial accommodations. The maturity date of the Credit Facility is June 14, 2010. The borrowing rate is LIBOR plus an additional margin of 2.00 percent or, at our option, prime plus an additional margin of 1.00 percent, subject in each case to a 0.25 percent reduction upon our obtaining a specified long-term debt rating. As of June 29, 2007 and December 29, 2006, the effective borrowing rate was 7.32 percent and 7.33 percent, respectively. The Credit Facility also provides for other fees, including commitment and letter of credit fees, normal and customary for such credit agreements. Letter of credit fees are calculated using the applicable LIBOR margins stated above plus an issuance fee that is negotiated with the issuing bank. Commitment fees are calculated on the remaining borrowing capacity after subtracting any outstanding borrowings and letters of credit. The commitment fee is 0.50 percent (subject to a 0.25 percent reduction upon our obtaining a specified long-term debt rating). As of June 29, 2007, $121.3 million in face amount of letters of credit were issued and outstanding and no borrowings were outstanding leaving a borrowing capacity of $228.7 million under the Credit Facility. I-10 The Credit Facility contains financial covenants requiring the maintenance of specified financial and operating ratios, and specified events of default that are typical for a credit facility of this size, type and tenor. The Credit Facility also contains covenants that limit our ability and the ability of some of our subsidiaries to incur debt, grant liens, provide guarantees, make investments, merge with or acquire other companies and pay dividends. As of June 29, 2007, we were in compliance with all of the financial covenants under the Credit Facility except the fixed charge coverage ratio and the annual capital expenditures limit.Over the past year, new contracts to perform mining services for major international natural-resource companies have required significant capital expenditures for mining equipment. As a consequence of the capital expenditures and lower earnings due to the charge of the fixed-price highway project discussed in Note 4, we have obtained waivers on the fixed charge coverage ratio and the annual capital expenditures limit through September 27, 2007. We are currently in the process of selling and leasing back under operating leases approximately $40 million of the mining equipment acquired through June 29, 2007 and expect to be in compliance with all of the financial covenants under the Credit Facility by September 27, 2007. The Credit Facility is secured by substantially all of the assets of Washington Group International and our wholly owned domestic subsidiaries. 6.OPERATING SEGMENT INFORMATION We operate through six business units, each of which comprises a separate reportable business segment: Power, Infrastructure, Mining, Industrial/Process, Defense and Energy & Environment. The reportable segments are separately managed, serve different markets and customers, and differ in their expertise, technology and resources necessary to perform their services. Power provides engineering, construction and maintenance services in nuclear and fossil power markets for turnkey new power plant construction, plant expansion, retrofit and modification, decontamination and decommissioning, general planning, siting and licensing and environmental permitting. Infrastructure provides engineering, construction, construction management, and operations and maintenance services for highways and bridges, airports and seaports, tunnels and tube tunnels, railroad and transit lines, water storage and transport, water treatment, site development and hydroelectric facilities. The business unit generally performs as a general contractor or as a joint venture partner with other contractors on domestic and international projects. Mining provides contract mining, resource evaluation, mine planning, production scheduling, simulation modeling, equipment selection, engineering, mine reclamation and operations management to coal, oil sands, industrial minerals and metals markets. Industrial/Process provides design, engineering, procurement, construction services and total facilities management for general manufacturing, pharmaceutical and biotechnology, oil production, gas treating, gas monetization, institutional buildings, food and consumer products, automotive, aerospace and pulp and paper industries. Defense provides a complete range of technical services to the Department of Defense, including operations and management services, environmental and chemical demilitarization services, waste handling and storage, architectural engineering services and engineering, procurement and construction services for the armed forces. Energy
